ALLOWABILITY NOTICE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a chewing gum or lozenge comprising at least one cannabinoid and a preformed mixture of undecylenic acid methyl ester and a pain-reducing amount of menthol, wherein the ester stabilizes the menthol component. Chewing gums comprising a cannabinoid are taught by the cited prior art of  Wurzer (US 2014/0271940 A1). However, the combination of undecylenic acid methyl ester and a pain-reducing amount of menthol, wherein the ester stabilizes or reduces the volatility  the menthol component in a chewing gum product is not taught or suggested by the prior art. The prior art of Streit (US 6,495,097; of record) teaches a pre-mixture of  a flavor with an undecylenic acid derivatives such as the methyl ester, and further teaches such mixes are effective in reducing breath odor in oral care products (column 3, lines 44-55; column 6, line 45). Streit further teaches that: “It is believed that undecylenic acid, and its derivatives, deodorize by forming an extended conjugated system that reduce the vaporization of malsensory agents thereby reducing the density of such agents in the gaseous phase by amounts detectable by the human olfactory receptors” (col 3, lines 12-16). However, Streit does not teach or suggest the formation of an extended conjugated system comprising undecylenic acid methyl ester with either menthol or a secondary alcohol of any structure. As such, Streit does not teach or suggest the claimed invention comprising a preformed mixture of undecylenic acid methyl ester and a pain-reducing amount of menthol, and the instant invention is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612